Citation Nr: 0328750	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  99-01 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for claimed brain 
infarcts.  

2.  Entitlement to service connection for a claimed 
disability manifested by acute rash with blisters.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from March 1970 to November 
1971.  

This case originally came to the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 RO decision, which 
denied service connection for claimed brain infarcts and a 
disability manifested by acute rash with blisters.  

The Board also notes that the veteran also perfected an 
appeal with regard to another decision of the RO in December 
1998, which determined that new and material evidence had not 
been received to reopen claims of service connection for 
photophobia, headaches, ear disorder, neck disorder and a 
nervous disorder.  In an April 1999 personal hearing at the 
RO, the veteran withdrew his appeal as to these issues.  

In November 2000, the Board remanded the case to the RO for 
additional development.  

In the November 2000 Remand, the Board referred to the RO for 
appropriate development the issue of service connection for a 
skin disorder as due to exposure to Agent Orange in service.  

Other than a March 2001 letter requesting medical information 
from the veteran, it does not appear that the RO considered 
the veteran's Agent Orange claim.  This issue again is 
referred to the RO for further appropriate consideration.  

The appeal is before the undersigned Veterans Law Judge, who 
has been designated to make the final disposition of this 
proceeding for VA.  



FINDINGS OF FACT

1.  The veteran's right basal ganglia lacunar infarctions, as 
first demonstrated by MRI scan in August 1990, are considered 
subclinical and not shown to produce current disability.  

2.  The veteran's currently demonstrated disability 
manifested by anorectal cysts and anorectal fistulae is not 
shown to have been initially manifested in service or for 
many years thereafter; the anorectal cysts and anorectal 
fistulae are not shown to have been caused by any incident of 
service.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have disability manifested by 
right basal ganglia lacunar infarctions due to disease or 
injury that was incurred in or aggravated by service; nor may 
it be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107, 7104 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2003).  

2.  The veteran's disability manifested by anorectal cysts 
and anorectal fistulae is not due to disease or injury that 
was incurred in or aggravated by service; nor may it be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1110, 1112, 1113, 5107, 7104 (West 2002); 38 C.F.R. § 3.303 
(2003).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background

The veteran served on active duty from March 1970 to November 
1971.  

The service medical records show that, on a November 1969 
physical examination for induction purposes, the veteran was 
clinically evaluated as normal.  On a Report of Medical 
History at that time, the veteran indicated that he did not 
have (nor had he ever had) skin diseases or history of head 
injury.  

In January 1970, the veteran complained of having a pustule 
near the anus.  He was given ampicillin and a heat pad.  In 
April 1970, he complained of migraine headaches; an 
examination was negative.  In May 1971, he was given a 
temporary shaving profile due to pseudofolliculitis barbae, 
and given limited duty.  

In June 1971, it was noted that the veteran had a rash in the 
groin area.  In July 1971, the veteran complained of having 
headaches and extreme pain in the left eye.  He returned 
twice more in July 1971, once complaining of extreme headache 
and another time complaining of left frontal headache.  It 
was noted that he had a long history of problems for which no 
organic cause could be found.  In September 1971, he was 
diagnosed with pseudofolliculitis barbae and was released to 
full duty.  

On a November 1971 physical examination for separation 
purposes, the veteran was clinically evaluated as normal, to 
include the head, skin, and neurologic system.  On the 
report, the veteran indicated that, to the best of his 
knowledge, he was in "good health."  

The VA outpatient records show that, in October 1984, the 
veteran complained of having had headaches since 1971.  The 
diagnosis was that of muscle contraction headache.  The 
veteran was seen three times in January 1985 for headaches, 
in left temporal area, and was diagnosed with migraine 
headache.  He indicated in January 1985 that he had been 
having headaches for eight years after being beaten by 
police.  He was seen once in February 1985 for migraine 
headaches.  There are no complaints or findings referable to 
the skin.  

The medical records from Richland Memorial Hospital, dated 
from June 1979 to January 1985, show that the veteran was 
seen in the emergency room on five occasions from December 
1984 to January 1985, with a complaint of having left-sided 
headaches.  His diagnosis was that of migraine headache.  A 
January 1985 record indicates that the veteran had had 
monthly headaches for eight years, and the diagnosis was that 
of headache, etiology uncertain, possibly migraine.  There 
are no complaints or findings referable to the skin.  

In a March 1988 letter, Michael Hodge, M.D., a private 
neurologist, indicated in the veteran's past medical history 
that he was hospitalized in 1982 while in prison for 
headaches and was not known to have had a cardiovascular 
accident.  

Other private medical records, submitted by the veteran from 
Drs. Berry, Askins and Suggs, show that, in March 1988, the 
veteran reported that he had migraine headaches and was 
treated for "infarcts of the brain" while he was 
incarcerated.  In July 1988, he requested medication for 
severe headaches.  He was seen again in August 1988 with 
severe headache complaints.  It was noted that the veteran 
had been seen in the emergency room four times in the last 
two weeks for the headaches.  The doctor indicated that he 
had been unable to find anything wrong with the veteran.  He 
did not prescribe any pain medication because it "appear[ed] 
to be a habit" of the veteran to seek medication from 
various physicians.  

In an April 1988 letter, Hollis Tidmore, M.D., indicated that 
the veteran was at work sometime ago and was hit in the back 
by a basket carried by a crane and that since then he had 
been complaining of, among other things, headaches (primarily 
left-sided) that did not seem to be vascular in etiology.  In 
July 1989, the veteran reported pain in the peri-rectal area 
since June 1989.  In August 1989, the veteran underwent a 
surgical procedure to treat a fistula in ano.  

Additional medical records from Dr. Hodge show that, in May 
1990, the veteran reported that, for about two years, he had 
had pain in his neck with some headaches caused by muscle 
spasm in his neck.  In July 1990, the veteran complained of 
headaches and problems with a fistula.  

In August 1990 the veteran was seen complaining of 
"blinding" headaches.  The veteran reported that his 
present episode began six weeks previously, beginning in the 
occipital region and spreading throughout the entire head.  
He reported that the headaches occurred three to five days a 
week.  He also reported that he had a similar headache in 
1974, for which episodes lasted about 9 years before clearing 
and then returning in 1988 after he was struck in the head by 
a crane basket.  He also noted that he was involved in a 
motor vehicle accident in January 1990 with headaches 
gradually increasing in severity since that time.  Dr. Hodge 
indicated that the veteran appeared to have primarily muscle 
contracture headaches.  

Later in August 1990, the veteran underwent an 
electroencephalogram (EEG), which was normal.  He also 
underwent a magnetic resonance imaging (MRI) scan of the 
brain in August 1990, which showed sinusitis with a small 
infarct in the basal ganglia on the right.  

The veteran was followed up by Dr. Hodge in October 1990 and 
February 1991, and the doctor noted that there was a major 
muscle contracture component in the veteran's headache 
problem.  A computed tomography (CT) of the brain in January 
1991 showed an old lacunar infarct in the caudate nucleus on 
the right.  

The VA records show that in December 1990 the veteran was 
seen for an anal fistula.  In January 1991, he reported 
chronic headaches.  He indicated that he had had them for 
"years."  In February 1991, he underwent a surgical 
procedure for a draining sinus in the peri-anal area.  It was 
noted that the veteran's problem had been recurring since 
1989.  

The private medical records show that, in October 1992, the 
veteran sought treatment for neck and head pain.  In November 
1992, his headaches persisted.  In December 1992, he reported 
no headaches for one month.  In May 1994, he had a left 
anterior abdominal wall sebaceous cyst.  In June 1994, it was 
noted that he had a growth on his chest, identified as a 
sebaceous cyst.  In August 1994, he twice complained of a bad 
headache.  

In an August 1994 report, Dr. Hodge indicated that the 
veteran complained of headaches.  The veteran reported to him 
that he started having headaches while he was in Vietnam in 
1970 and had continued to have them every since that time.  
The veteran described headaches of varying intensities.  

The doctor stated that the veteran appeared to have muscle 
contracture headaches as his daily headache (possibly related 
to a cervical spondylosis) and that, as to his severe 
headache, it appeared to be vascular.  On a follow up note in 
December 1994, the veteran continued to have headaches.  

Dr. Hodge noted that the question continued as to whether or 
not the veteran had an aneurysm for the cause of his 
headaches or whether they were entirely muscle contracture 
and potentiated by his cervical spondylosis.  A subsequent 
MRI scan of the brain, conducted in December 1994, indicated 
a finding of lacunar infarcts in the basal ganglia on the 
right.  

On an October 1996 VA general medical examination, the 
examiner indicated that the veteran had a history of fistula 
in ano first noted in 1988, which recurred in 1991 without 
residuals from that time.  The examiner also noted that the 
veteran reported that, after a cervical spine injury in 1988, 
he now had intermittent headaches of varying intensities.  
The assessments included that of fistula in ano repair with 
no residual and cervical strain with secondary headaches with 
nausea and associated vomiting.  

In December 1998, the RO received a notification from the VA 
Medical Center (VAMC) in East Orange, New Jersey, indicating 
that a search of records of treatment of the veteran dating 
from November 1971 to the present was unsuccessful.   

In a December 1998 decision, the RO denied service connection 
for claimed brain infarcts and a disability manifested by 
acute rash with blisters.  The RO also determined that new 
and material evidence had not been received to reopen a claim 
of service connection for headaches, among other 
disabilities.  (The RO initially denied service connection 
for headaches in an August 1989 rating decision.)  In an 
April 1999 hearing, the veteran withdrew his appeal as to the 
headache claim.  

At an April 1999 RO hearing before a local Hearing Officer, 
the veteran testified that, while at Fort Lee, he was 
initially diagnosed with brain infarcts a week prior to his 
separation from service in 1971 and that he had a CT scan 
conducted at that time because he was suffering from migraine 
headaches and would break out with a rash with blisters.  He 
said that he was seen by VA (East Orange, New Jersey) and a 
private doctor within a year of his military discharge for 
his headaches.  He said that he had been suffering with the 
brain infarct ever since then and was seen for headaches and 
rashes.  He said that a doctor had written a statement 
indicating that the veteran had two kinds of headaches:  
tension headaches and infarct.  

Regarding his skin claim, the veteran testified that he was 
initially treated for acute rash and blisters while serving 
in Vietnam.  He said that, after service, he was seen at VA 
(East Orange, New Jersey) in 1972 and continually treated 
thereafter at various private facilities and VA.  He said 
that the rash was located on his face, back, neck and spine, 
and that it was associated with attacks of particularly 
severe headaches.  He said that he had medication to take if 
he became "swoll up" with the rash.  

In November 2000, the Board remanded the case to the RO for 
additional development.  As part of that development, the RO, 
in a January 2001 letter to the veteran, requested that he 
furnish information concerning his treatment for his brain 
infarct condition and his skin disability manifested by acute 
rash with blisters.  The RO also requested that he submit all 
competent evidence that he had that supported his claims for 
disability incurred in or aggravated by service.  

In February 2001, the veteran submitted VA forms, authorizing 
the release of information from three different medical 
providers.  The RO subsequently requested records from the 
sources identified by the veteran, and notified the veteran 
of its requests.  Thereafter, the RO received medical records 
of the veteran from one of the three sources (e.g., Richland 
Memorial Hospital).  

In March 2001, the RO received additional VA records dated 
from February 1991 to October 2000.  The records show 
complaints related to musculoskeletal and digestive 
conditions and do not show an association or relationship 
between brain infarcts and service.  

In February 1991, the veteran underwent a surgical procedure 
for what was thought to be a fistula in ano.  The 
postoperative diagnosis was that of peri-anal draining sinus.  
A postoperative nursing care referral form indicates that the 
veteran's diagnoses included those of peri-anal sinus tract 
and migraine headaches.  

In June 1991, the veteran complained of multiple papules on 
his face.  There was a positive family history of the same.  
The assessment was that dermatosa riplosa, and no treatment 
was necessary.  In August 1991, he experienced peri-anal 
abscess drainage.  

On a February 2000 Agent Orange examination, the examiner 
noted that the veteran had undergone evacuation of a 
pilonidal cyst in 1992.  In April 2000, he had a small peri-
rectal abscess incised and drained, which subsequently 
recurred.  

On a May 2001 VA examination of the brain, the veteran 
described having frequent bad headaches occurring every other 
day during active service.  He related that they were usually 
located over the left temporal parietal area and that he was 
unable to open his right eye.  He also reported developing a 
facial rash, which was exacerbated by shaving, during that 
time.  He reported that the rash cleared in 1971 but that he 
had a recurrence of the headaches and rash between the years 
of 1974 and 1987 while incarcerated.  He was subsequently 
evaluated and told that he had a brain infarct.  He presently 
complained of infrequent headaches.  

On review of the claims file, the examiner noted the December 
1994 MRI scan of the brain demonstrating lacunar infarcts in 
the basal ganglia on the right.  The veteran underwent a 
physical examination.  The pertinent assessments were those 
of lacunar infarct, right basal ganglia, with no neurologic 
deficits noted on examination; history of frequent headaches, 
significantly improved, consider common migraine headaches; 
history of facial rash, resolved, believed unlikely to be 
related to the MRI scan finding of right basal ganglia 
infarction; and possible pilonidal cyst.  

On a May 2001 VA examination of the skin, the veteran 
described cysts on his face, particularly his ears, during 
service and a recurrence about his ears, groin, buttocks, and 
trunk in 1988.  Thereafter, he had additional cysts for which 
he underwent surgery in the rectal area three times.  

The veteran presently complained of discomfort and leakage.  
He underwent a physical examination.  The impression was that 
of anorectal cysts and anorectal fistulae status post surgery 
in 1989, 1991, and 2001.  The examiner considered it unlikely 
that these findings were related to brain infarcts or to the 
shaving bumps or cysts about his ears some 18 years before 
the onset of the problem in his groin and rectum.  

In a July 2001 letter, the RO informed the veteran of The 
Veterans Claims Assistance Act of 2000 (VCAA), which enhances 
the VA's obligation to notify him about his claims (i.e., 
what information or evidence is required to grant his claims) 
and to assist him to obtain evidence for his claims.  

In the letter, the RO informed him of what information and 
evidence was needed from him, what he could do to help with 
his claims, and what specifically the VA would do to assist 
him to obtain evidence for his claims.  

In a November 2001 Supplemental Statement of the Case (SSOC), 
the RO informed the veteran that it had not received a 
response to the letters sent to two medical providers 
identified by the veteran in February 2001 (i.e., the Federal 
Correctional Institute and the Health Information Department 
at the Baptist Medical Center).  

Also in the SSOC, the RO indicated that the veteran should 
notify it if he felt that he had stated his case completely, 
so that the RO could forward his appeal to the Board without 
waiting for the 60-day period to expire (a form was provided 
for the veteran's response).  

The veteran responded in November 2001, using the form 
provided by the RO.  That form states that "If you have no 
further evidence to submit and wish to expedite your appeal, 
you may select one of the following options."  

The veteran thereafter indicated that he was still not 
satisfied with the RO's decision and requested that the RO 
send his appeal to the Board without further delay.  

In December 2001, the RO received VA outpatient records dated 
from January to November 2001.  The records show treatment 
principally for back pain and various unrelated conditions.  
The records also show that the veteran complained of chronic 
rectal drainage from a dermoid cyst/abscess.  This was 
removed surgically.  In an August 2001 pain management note, 
the veteran complained of pain in the head, among other 
areas.  He related that he first noticed his pain in November 
1970 with a severe headache.  The assessments thereafter 
included that of history of pilonidal/dermoid cyst in the 
sacrum.  

On an October 2002 VA examination of the brain, the examiner 
reviewed the claims file, noting the December 1994 MRI scan 
results of two small lacunar infarctions in the right basal 
ganglia.  The examiner also noted that the veteran had no 
history of clinical stroke or deficits related to the right 
basal ganglia lacunes and that the veteran had a long history 
of headaches that were presently well controlled.  

Following a physical examination, the examiner's impression 
was that the right basal ganglia lacunar infarctions, as 
documented by 1994 MRI scan, were considered an incidental 
finding and entirely subclinical.  The examiner stated that 
the veteran had never had clinical symptoms or signs of 
stroke and that there was no disability related to these 
lesions.  

In a December 2002 SSOC, the RO considered the additional 
evidence added to the file since the November 2001 SSOC.  It 
also indicated that the veteran should notify it if he felt 
that he had stated his case completely, so that the RO could 
forward his appeal to the Board without waiting for the 60-
day period to expire (a form was provided for the veteran's 
response).  

The veteran responded in December 2002, using the form 
provided by the RO.  That form states that "If you have no 
further evidence to submit and wish to expedite your appeal, 
you may select one of the following options."  

The veteran thereafter indicated that he was still not 
satisfied with the RO's decision and requested that the RO 
send his appeal to the Board without further delay.  


II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)), are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).  The VCAA and the 
implementing regulations pertinent to the issues on appeal 
are liberalizing and are therefore applicable to the issues 
on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
December 1998 Rating Decision; Statement of the Case (SOC) in 
January 1999; Supplemental Statements of the Case (SSOCs) in 
May 1999, November 2001, and December 2002, the RO has 
notified him of the evidence needed to substantiate his 
claims.  

In the December 1998 Rating Decision and January 1999 SOC, 
the RO provided the veteran with the regulatory principles 
relating to service connection and notified the veteran of 
the evidence it considered.  The RO also explained 
essentially what the evidence must show to establish service 
connection for the claimed disabilities.  

While the SOC and the May 1999 SSOC discussed the 
requirements for presenting a well-grounded claim for service 
connection, the November 2001 and December 2002 SSOC's 
addressed the claims in light of the VCAA, which eliminated 
the requirement to present a well-grounded claim.  

The November 2001 and December 2002 SSOC's also notified the 
veteran of the evidence it considered, and explained what the 
evidence must show to establish service connection for the 
claimed disabilities.  

Further, in a July 2001 letter, the RO informed the veteran 
about the VCAA and the duties of VA under the Act.  The RO 
notified the veteran of what the evidence must show to 
establish entitlement to service connection, what information 
and evidence was needed from him, what he could do to help 
with his claims, and what specifically VA would do to assist 
him to obtain evidence for his claims.  As such, the RO has 
notified the veteran of what evidence he was responsible for 
obtaining and what evidence the VA would procure.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board also notes that recently the Court in Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), found 
that the 30-day period provided in 38 C.F.R. § 3.159(b)(1) to 
respond to a VCCA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  

The Court thus invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  This conclusion is similar to that one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  

In the instant case, in the July 2001 letter sent to the 
veteran, the RO informed him that he had 60 days in which to 
furnish the requested information or evidence, but that any 
evidence submitted within one year from the date of the 
letter would also enable him to be paid from the date his 
claim was received (if he was determined to be entitled to 
benefits).   

While the veteran did not respond specifically to the July 
2001 letter with evidence or information, he did respond 
after both of the November 2001 and December 2002 SSOC's that 
he had no further evidence to submit and wished that his 
appeal would be expedited to the Board for consideration.  

Thus, not only has the one-year period now expired for 
submitting additional information or evidence in response to 
the July 2001 VCAA letter, but the veteran has clearly 
indicated on two occasions (during and subsequent to that 
one-year period) that he could not furnish any other evidence 
in support of his claims.  

Therefore, the Board finds that it would be pointless to 
delay a decision in order to remand this case to the RO 
pursuant to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003).  

The veteran twice indicated, following the July 2001 VCAA 
letter, that there was nothing more that he could submit.  
Remanding the case to allow for additional time in which to 
submit information or evidence would be fruitless.  

As to its duty to assist, the RO has also made reasonable 
efforts to assist the veteran in obtaining evidence for his 
claims, to include requesting medical records to which the 
veteran has referred (i.e., from the VA and private medical 
providers).  

In that regard, the Board notes that, in February 2001, the 
veteran identified treatment from three private medical 
providers, of which records were subsequently obtained from 
one of those sources (Richland Memorial Hospital).  

In the November 2001 SSOC, the RO notified the veteran that 
it had not received a response from the two other identified 
sources (the Federal Correctional Institute and the Health 
Information Department at the Baptist Medical Center).  

The veteran thereafter indicated that he had no further 
evidence to submit and desired that his appeal be transferred 
to the Board without further delay.  

The RO has also sought and obtained examinations, to include 
those conducted in May 2001 and October 2002, regarding the 
issues at hand.  Additionally, the RO has provided the 
veteran with the opportunity for a hearing at the RO in April 
1999.  

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  

Accordingly, the Board is satisfied that all relevant 
evidence has been properly developed and that no further 
assistance is required to comply with the duty to assist.  38 
U.S.C.A. § 5103A (West 2002).  

The veteran contends that he suffers from disability 
manifested by brain infarcts and an acute rash with blisters, 
which are attributable to his military service.  

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service incurrence will be presumed for certain chronic 
diseases, such as organic diseases of the nervous system, if 
it is manifest to a compensable degree within the year after 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

Although the veteran claimed at his hearing that, just prior 
to his military discharge, he was initially diagnosed with 
brain infarcts and broke out in a rash with blisters, and 
that he had been suffering from the manifestations of the 
brain infarct and rashes ever since, there are no medical 
records which show this to be the case.  

A careful review of the service medical records does not show 
any evidence of a disability manifested by brain infarcts.  
He complained of severe headaches in April 1970 and July 
1971, but examination was negative.  

As regards his skin claim, the veteran was given a temporary 
shaving profile for pseudofolliculitis barbae in May 1971, 
had a rash in the groin area in June 1971, and was seen again 
with pseudofolliculitis barbae in September 1971.  

Nevertheless, these conditions are not shown to be chronic.  
In fact, at the time of the separation physical examination 
in November 1971, the veteran was evaluated as normal, and he 
himself stated that he was in "good health."  

The post-service records consist of private and VA medical 
records, showing recurrent fistulae in ano and peri-
ano/rectal abscesses beginning in 1989, and multi-facial 
lesions diagnosed as dermatosa riplosa requiring no treatment 
in June 1991.  

The records also show a small infarct in the basal ganglia on 
the right on an August 1990 MRI scan, which was confirmed on 
a December 1994 MRI scan that demonstrated lacunar infarcts 
in the basal ganglia on the right.  

In other words, there is no medical evidence showing that the 
veteran's lacunar infarcts in the basal ganglia on the right, 
found many years after his discharge from service in November 
1971, are related to disease or injury in service.  

As to the veteran's claimed skin disability, there is no 
medical evidence that his current skin disorders are related 
to disease or injury in service.  

The VA examinations were conducted in May 2001 and October 
2002, in order to clarify the nature and etiology of the 
veteran's claimed disabilities.  The conclusions were that of 
no neurologic deficits or disability whatsoever from the 
lacunar infarctions of the right basal ganglia, and history 
of facial rash that was resolved.  

Further, an examiner found that it was unlikely that the 
current anorectal cysts and anorectal fistulae were related 
to brain infarcts or to the shaving bumps or cysts in 
service.  

Based on a careful review of the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claims of service connection for brain infarcts and a 
disability manifested by acute rashes with blisters.  

As the record now stands, there is no satisfactory proof that 
the veteran's right basal ganglia lacunar infarctions, as 
demonstrated by MRI scan, and his currently demonstrated 
disability manifested by anorectal cysts and anorectal 
fistulae are related to disease or injury in service.  

As noted, there is no objective medical evidence of a brain 
infarct until 1990 or a skin disability after service until 
1989.  

The VA opinions obtained in 2001 and 2002, which are the only 
ones of record and which take into account the veteran's 
claims of headaches and a rash in service, do not relate his 
current right basal ganglia lacunar infarctions and 
disability manifested by anorectal cysts and anorectal 
fistulae to service.  

Moreover, as to the claimed brain infarcts, the VA examiners 
indicated that they were subclinical and were not shown to 
produce current disability.  In that regard, it is noted 
that, without evidence of a present disability, there can be 
no service connection.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  

The veteran's own implied assertions that he currently has a 
disability from brain infarcts and disability manifested by 
acute rash with blisters, both related to service, are 
afforded no probative weight in the absence of evidence that 
he has the expertise to render opinions about medical 
matters.  

Although the veteran is competent to testify as to his 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

The medical evidence of record does not reflect findings or 
diagnosis of a current disability from brain infarcts related 
to service or a current disability manifested by a skin 
disorder related to service.  

The Board concludes that the weight of the credible evidence 
demonstrates that the veteran's right basal ganglia lacunar 
infarctions, as demonstrated by MRI scan, and current 
disability manifested by anorectal cysts and anorectal 
fistulae became manifest years after his service and have not 
been medically linked to service.  The conditions were not 
due to disease or injury that was incurred in or aggravated 
by service.  

As the preponderance of the evidence is against the veteran's 
claims of service connection for brain infarcts and a 
disability manifested by acute rash with blisters, the 
benefit-of-the-doubt rule does not apply, and the claims must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  






ORDER

Service connection for claimed brain infarcts is denied.  

Service connection for a claimed disability manifested by 
acute rash with blisters is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



